Citation Nr: 1542229	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-14 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to increased apportionment of the Veteran's VA compensation benefit.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel




INTRODUCTION

The Veteran served on active duty from June 1962 to April 1966.  The Appellant is the Veteran's former spouse.  The Appellant and Veteran's divorce was finalized in June 2011.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2011, the Appellant had a hearing before a Decision Review Officer.  A transcript of the hearing is associated with the claims file.

The appellant does not have a representative.  The Veteran is represented by the Disabled American Veterans organization.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a Substantive Appeal on a VA Form 9, dated in May 2011, the Appellant requested a hearing before a Veterans Law Judge (VLJ) at her local RO.  The Veteran (not the appellant) withdrew a request for a hearing in June 2011.  However, this is a contested claim and the Appellant has not indicated that she desires to withdraw the request for a hearing.  To date, the Appellant has not been scheduled for a hearing before a VLJ.

The Board notes that an Appellant, or an Appellant's representative, may request a hearing before the Board at a Department of Veterans Affairs field facility when submitting the Substantive Appeal (VA Form 9), or anytime thereafter, subject to the restrictions listed in 38 C.F.R. § 20.1304.  See 38 C.F.R. § 20.703 (2015). Moreover, pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted if an Appellant, or an Appellant's representative acting on his or her behalf, expresses a desire to appear in person.  See 38 C.F.R. § 20.700.

As such, the claim must be remanded for the Appellant to be scheduled for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a hearing before a Veterans Law Judge, as requested by the Appellant.  The Veteran should be notified and have an opportunity to attend such hearing and offer testimony.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

